DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Copies of the foreign patent documents listed in the information disclosure statement (IDS) submitted on 8/11/20 were provided in the parent application (15/947954). These references have been considered by the examiner.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:
Claims 14 and 19 each recite “A covering for an architectural-structure covering” in the preamble of each claim. It is clearly understood that this limitation is not an introduction of two separate coverings, but the limitation should nonetheless be amended to recite --A covering for an architectural-structure-- (deleting the second recitation of “covering”), --A covering for an architectural-structure opening--, or a similar recitation, to ensure appropriate consistency.
Claim 14 introduces “a top end” of the second fabric material in line 6, and later recites “said slat positioned between said folded piece of fabric of said first fabric material and said outer surface of said second fabric material along a top end thereof” in lines 9-11. It is understood that the second recitation of “a top end” is not introducing a new top end for the second fabric material, but the limitation in lines 9-11 should be amended to instead recite --said slat positioned between said folded piece of fabric of said first fabric material and said outer surface of said second fabric material along said top end of said second fabric material-- to ensure appropriate consistency.
Claim 19 recites “wherein said inner surface of said slat being adhered”. This includes a minor grammatical inconsistency, and should be replaced with --wherein said inner surface of said slat is adhered--, or a similar recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (EP 2 995 765).
Regarding claim 14, Colson discloses a covering for an architectural-structure covering (paragraph 0111), the covering comprising:
a first fabric material (upper fabric portion shown in Figure 23I) including an inner surface (left side of the first fabric material as it is shown in Figure 23I), an outer surface (right side of the first fabric material as it is shown in Figure 23I), a top end, a bottom end [FIG. 23I], a first side edge, and a second side edge [FIG. 23D], the first fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric (the fold is defined at the lower end of the fabric where the slat is attached, as shown in Figure 23I);
a second fabric material (lower fabric portion shown in Figure 23I) including an inner surface, an outer surface, a top end, a bottom end, a first side edge, and a second side edge (corresponding inner and outer surfaces and first and second side edges are shown in Figures 23D and 23I), the second fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric [FIG. 23I] (see annotated drawing below; it is noted that the limitation “folded about the bottom end” does not explicitly require that the folded piece be folded 180° onto itself, or that is required to be folded around the slat; the crease in the fabric shown in Figure 23I is a fold defined at the bottom end of the fabric material, which reads on the broadest reasonable interpretation of the limitation; the term “fold” is defined as “to become doubled or pleated” or ” a crease made by folding something” per https://www.merriam-webster.com/dictionary/folded--the fabric material defines a portion that is at least creased or pleated, and therefore reads on the term; paragraph 0107 further discloses that the fabric material may be folded over the stiffener forming the slat); and
a slat (“crowned stiffener” described in at least paragraph 0113) including an inner surface and an outer surface (the inner and outer surfaces are the left and right sides, respectively, of the slat as it is shown in Figure 23I), said slat positioned between said folded piece of fabric of said first fabric material and said outer surface of said second fabric material along a top end thereof [FIG. 23I], said inner surface of said slat being adhered to said outer surface of said second fabric material and said outer surface of said slat being adhered to said folded piece of fabric of said first fabric material (as shown in Figure 23I, the slat is positioned between outer surface of the second fabric material and the folded piece of fabric of the first fabric material; paragraphs 0107-0113 disclose adhesion of the stiffeners forming the slats to the fabric material pieces).

    PNG
    media_image1.png
    690
    374
    media_image1.png
    Greyscale

Regarding claim 15, Colson discloses that the slat is arranged and configured to nest within the folded piece of fabric of said first fabric material [FIG. 23I].
Regarding claim 16, Colson discloses that the slat functions as a stiffening member to minimize curling of the first and second side edges of the first and second fabric materials (paragraph 0113 discloses that the slats function as stiffeners, and the extension of the slats to the side edges as shown in Figure 23D will inherently minimize curling of the side edges).
Regarding claim 17, Colson discloses that the slat provides increased rigidity to the first and second fabric materials to prevent wrinkling of the first and second fabric materials (the stiffening properties described in paragraph 0113 and the positioning of the slats on the fabric materials shown in Figures 23D and 23I inherently prevents wrinkling).
Regarding claim 18, Colson discloses that the slat includes an arcuate shape with a radius of curvature (paragraph 0113) [FIG. 23I].
Regarding claim 19, Colson discloses a covering for an architectural-structure covering (paragraph 0111), the covering comprising:
a plurality of assembled strips of fabric material joined together [FIG. 23I], each assembled strip of fabric material including:
a fabric material including an inner surface, an outer surface, a top end, a bottom end, a first side edge, and a second side edge [FIGS. 23D, 23I] (the inner and outer surfaces and top and bottom ends are shown in Figure 23I, and the side edges are shown in Figure 23D), the outer surface defining a first contact surface (portion of the fabric material at the upper end thereof contacted by the slat at the upper portion of the fabric material labeled “First piece of fabric” in the annotated drawing above) adjacent to the top end of the fabric material, the fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric defining a second contact surface [FIG. 23I] (see annotated drawing above; the second contact surface is the portion of the left side surface of the folded piece of fabric as shown in Figure 23I that contacts the slat); and
a slat (“crowned stiffener” described in at least paragraph 0113) including an inner surface and an outer surface [FIG. 23I];
wherein said inner surface of said slat being adhered to the first contact surface of a first assembled strip of fabric material and said outer surface of said slat being adhered to a second contact surface of an adjoining second assembled strip of fabric material (paragraphs 0107-0113 disclose adhesion of the stiffeners forming the slats to the fabric material pieces) such that said slat is positioned directly between the first contact surface of the first assembled strip of fabric material and the second contact surface of the adjoining second assembled strip of fabric material [FIG. 23I].
Regarding claim 20, Colson discloses that for each one of the plurality of assembled strips of fabric material joined together, the slat is arranged and configured to nest within the first contact surface of the first assembled strip of fabric material [FIG. 23I].
Regarding claim 21, Colson discloses that for each one of the plurality of assembled strips of fabric material joined together, the slat functions as a stiffening member to minimize curling of the first and second side edges of the fabric material (paragraph 0113 discloses that the slats function as stiffeners, and the extension of the slats to the side edges as shown in Figure 23D will inherently minimize curling of the side edges).
Regarding claim 22, Colson discloses that for each one of the plurality of assembled strips of fabric material joined together, the slat provides increased rigidity to the fabric material to prevent wrinkling of the fabric material (the stiffening properties described in paragraph 0113 and the positioning of the slats on the fabric materials shown in Figures 23D and 23I inherently prevents wrinkling).
Regarding claim 23, Colson discloses that for each one of the plurality of assembled strips of fabric material joined together, the slat includes an arcuate shape with a radius of curvature (paragraph 0113) [FIG. 23I].

Response to Arguments
Applicant’s arguments with respect to claims 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the new ground of rejection was necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634